Citation Nr: 0029693	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wounds with fracture of the left tibia and 
fibula, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T. I.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

At the time of his July 1999 Travel Board hearing, the 
veteran withdrew his appeal for increased evaluations for his 
service-connected hearing loss, perforation of the tympanic 
membrane, donor site scar, left eye disability and tinnitus.  
Accordingly, these issues are no longer before the Board, and 
the appeal is limited to consideration of the issues listed 
on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Evidence from July 1, 1996, to November 6, 1996, shows 
subjective complaints of sleep disturbance, nightmares, 
irritability, anxiety and social isolation, as well as 
objective evidence of no more than definite social and 
industrial impairment.  

3.  Evidence as of November 7, 1996, particularly since 
October 1998, shows that the veteran's PTSD is manifested 
primarily by sleep disturbance, nightmares, intrusive 
thoughts, irritability and social isolation that cause 
occupational and social impairment with reduced reliability 
and productivity; as well as objective evidence of no more 
than considerable social and industrial impairment.  

4.  There is no indication that the veteran's PTSD causes 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking and 
mood.  There is no indication of intermittently illogical and 
irrelevant speech, impaired impulse control, neglect of 
personal appearance or an inability to establish and maintain 
effective relationships.

5.  Based on the evidence of record, application of either 
version of the rating criteria for PTSD (effective before or 
as of November 7, 1996) fails to support an evaluation in 
excess of 50 percent.

6.  The veteran's left ankle disability is currently 
manifested by complaints of pain with extended use.  There is 
marked limitation of ankle motion, with mild swelling and no 
evident laxity.


CONCLUSIONS OF LAW

1.  Prior to November 7, 1996, the criteria for a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21, 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a rating of 50 percent for PTSD since 
November 7, 1996, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of shell fragment wound with a fracture of the 
left tibia and fibula have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected PTSD and 
residuals of a fracture of the left tibia and fibula are more 
severe than the current ratings reflect.  The Board is 
satisfied that all relevant facts have been properly 
developed with respect to these issues and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107.

Factual Background

Service medical records reveal that in July 1970, the veteran 
sustained multiple wounds when a booby trap exploded 
resulting in a fracture of the left fibula.  He underwent 
split-thickness skin grafts and was hospitalized for 
approximately 3 months.  At the time of discharge, all wounds 
were healed, and there was a full range of motion in all 
joints with normal muscle strength.

A VA medical examination in April 1980 revealed slight 
limitation of motion of the left ankle.  Dorsiflexion was to 
15 degrees and plantar flexion was to 40 degrees.  There was 
minimal tenderness but no swelling in the outer ankle area.  
The left lower leg had eleven scars, varying from 1 cm. to 2 
cm. in length and width.  There was a long scar, 3cm. wide 
and fairly deep.  Several scars were grafting scars and the 
donor site was 35cm. by 8 cm. with a keloid formation on the 
upper end of the scar.  He walked fairly well, with maybe 
slight limping on the left.  X-ray studies of the left lower 
leg revealed minimal distortion of the talotibiale joint and 
post-traumatic deformation of the distal third of the fibula, 
with several metallic particles seen on the posterior aspect 
from the knee to the heel area.   

The veteran's claims for and increased rating for service-
connected PTSD and the service-connected left leg/ankle were 
received in July 1996.  

VA and Vet Center treatment records are of record.  In May 
1996, the treatment coordinator notes indicate that the 
veteran was seen and was attempting to complete his treatment 
plan.  The veteran related that he had a large pension and 
was lucky that he did not have to work.  Previous employment 
with the tribe was unsuccessful because of his drinking and 
failure to come to work.  He was given two opportunities to 
return to work, but failed to come to work at the appointed 
times.  VA outpatient treatment records dating from May to 
July 1996, show that the veteran first noted increased 
flashbacks and intrusive thoughts in June 1996 after the 
death of a close friend and fellow combat veteran.  In late 
July 1996, he reported that his flashbacks caused him to stay 
up most evenings because he feared going to sleep.  His wife 
stated that he had become very suspicious.  

An October 1996 VA psychology interpretation of the veteran's 
Minnesota Multiphasic Personality Inventory (MMPI-2) profile 
indicates that while the profile appeared valid it may have 
underestimated any psychopathology present and the veteran 
was likely to have attempted to present a good impression and 
to have been unwilling to admit problem areas.  His PTSD 
scales were slightly elevated and another scale indicated the 
possibility of substance abuse problems.  

The veteran underwent a VA psychiatric examination in October 
1996.  At that time he complained of sleep disturbance with 
increased nightmares since the death of his friend.  On 
several occasions he awakened in a sweat.  He also complained 
of intrusive thoughts and memories of Vietnam.  He had one or 
two flashbacks in the past several months, occurring while he 
was drunk.  He reported feeling close to his wife, children, 
sister, a cousin and three friends he talked with about 
Vietnam.  He watched movies about Vietnam and was active in 
the American Legion and with the tribal college board.  He 
was irritable with daily outbursts.  He was uneasy in crowds, 
got nervous and was hypervigilant under such circumstances.  
He reported drinking more than a pint of alcohol at a time in 
the last two weeks since his friend's death.  The examiner 
found the veteran to be casual, comfortable, cooperative and 
nonevasive.  His affect was serious with no humor apparent.  
His mood was neither depressed nor anxious and his thought 
content was nonpathological.  He was cognitively unimpaired.  
The diagnosis was anxiety disorder with PTSD features.  He 
did not meet avoidance of stimuli category of symptoms.  The 
examiner opined that if it was PTSD it was quite mild and 
that his increased subjective distress in the last year was 
not clearly related to his PTSD-like symptoms.  His Global 
Assessment of Functioning (GAF) score was 60.

During an October 1996 VA orthopedic examination, the veteran 
complained of left ankle stiffness and a "throbbing" pain 
with use or with weather changes.  Examination of the left 
leg revealed healed nonkeloid scars on the posterior aspect 
of the left leg with a small firm palpable elongated mass on 
the lateral aspect of the calcaneal region.  This area was 
tender to palpation with direct digital pressure.  There was 
no evidence of bony deformity, gross laxity or palpable 
tenderness.  Left ankle dorsiflexion was to 5 degrees and 
plantar flexion to 25 degrees.  The veteran was diagnosed 
with a history of left ankle bimalleolar fracture.  
Accompanying X-ray studies of the left tibia and fibula 
showed healed fractures of the distal shaft of the left 
fibula and distal aspect of the left tibia.  Multiple 
metallic foreign bodies were present in and on the posterior 
soft tissue.  The lateral aspect of the tibiotalar joint 
space was narrowed.

A March 1997 VA progress note indicates that the veteran lost 
weight after the death of his wife (January 1997) and that 
his left ankle brace no longer fit as a result and he was 
requesting an orthopedic consultation.  It was noted that he 
was undergoing a normal grief process without suicidal or 
homicidal ideation.  An April 1997 orthopedic consultation 
report notes that his plastic short-leg brace had worn out.  
He was to be given either a gel- or air cast to support his 
ankle.  There was minimal arthritic changes in 1994 with some 
deformity present.  The examiner observed that the veteran's 
left ankle looked good and that he had "pretty good" motion 
and not a lot of edema or swelling.  

In February 1997, several statements were submitted on behalf 
of the veteran from his tribal veteran's service officer, two 
daughters and two friends.  His service officer stated that 
his attitude had changed dramatically and that he had become 
withdrawn and was unable to communicate without getting very 
angry.  Both daughters stated that the veteran had wild mood 
swings that had affected their childhood.  His friends also 
indicated that he had dramatic mood swings, particularly when 
he was drinking and that he was often angry and negative.

A December 1997 VA orthopedic examination report shows that 
the veteran complained of constant pain in his left heel and 
the anterior aspect of his left ankle that often flared up in 
the evenings and during rainy or cold weather.  He also 
complained that he lost his balance easily and that his left 
ankle often swelled and "got hot."  He took Varvocet to 
relieve the pain and sometimes used a cane or splint.  There 
were no episodes of recurrent subluxation or dislocation.  
Upon examining the veteran, the examiner noted that he limped 
when he placed his weight on his left foot.  The left leg was 
1/2 inch shorter than his right leg and the left leg was 1 inch 
smaller in circumference than his right.  Left ankle passive 
plantar flexion was to 15 degrees and passive dorsiflexion 
was to 12 degrees.  Left ankle active plantar flexion was to 
15 degrees and dorsiflexion to 15 degrees.  There was no 
evidence of pain with range of motion testing, or of 
excessive fatigability or incoordination or any further 
significant loss with range of motion testing.  There was no 
redness or warmth in the left ankle joint; however, there was 
tenderness about the lateral ankle.  The diagnosis was 
compound fracture of the left ankle with residual leg changes 
and limitation of motion.

The May 1998 VA psychiatric examination report shows that the 
veteran complained of nightmares, intrusive memories of 
Vietnam and recurrent and intense psychological distress at 
exposure to events that reminded him of a traumatic event.  
He avoided thoughts or feelings associated with his trauma 
and avoided activities that aroused his recollections.  He 
also reported some decreased interest in activities and 
feelings of estrangement.  He had sleep disturbance and was 
angry and irritable.  He felt he was hypervigilant and 
sometimes had exaggerated responses.  He reported some 
difficulty with his concentration.  He was temporarily 
employed as a realty specialist by the tribe.  The examiner 
observed that the veteran appeared to be adequately dressed 
and groomed.  His mood was described as good and his affect 
appeared constricted although he did smile at times.  His 
speech was organized, fluent and he adequately answered 
questions without volunteering a lot of information.  There 
was no evidence of thought disorganization or psychotic 
symptoms.  He was oriented to person, place and time.  He 
denied any memory problems, suicidal or homicidal ideation.  
There was no impairment of his thought processes and he 
appeared to have adequate insight.  The veteran was diagnosed 
with PTSD and was assigned a GAF of 55 associated with his 
PTSD.

A May 1998 VA general medical examination report shows that 
the veteran complained of left lower leg and ankle pain with 
prolonged standing or walking.  The examiner noted that the 
veteran limped after the examination.  Examination of the 
left ankle revealed mild edema, but no palpable tenderness or 
gross bony deformity.  The veteran was able to toe walk and 
heel walk although he did experience some difficulty with the 
left heel.  There was no left ankle laxity evident.  Left 
ankle passive plantar flexion was to 27 degrees and passive 
dorsiflexion was to 5 degrees.  Active plantar flexion was to 
25 degrees and dorsiflexion was to 0 degrees.  The veteran 
experienced pain during plantar flexion at 25 degrees.  This 
was evidenced by facial grimace and his verbal report of 
pain.  There was no evidence of excessive fatigability, 
incoordination or any further significant loss in range of 
motion.

VA and Vet Center treatment records dating from August 1998 
to August 1999 show that five of the veteran's friends had 
recently died in October 1998.  Four were Vietnam veterans 
and one was a WWII veteran.  He reported having nightmares 
about combat 3-4 times a week and flashbacks.  He also 
experienced daily intrusive thoughts and his mood had slid in 
the previous weeks.  He denied suicidal ideation.  He was 
assessed with a moderately depressed mood.  In December 1998, 
he reported increased nightmares associated with the 
anniversary of the death of a friend in Vietnam and daily 
intrusive thoughts.  He experienced a flashback in a Chinese 
restaurant in February 1999.  He was more irritable and his 
medication was increased as a result.  An August 1999 
progress note indicates that he experienced intrusive 
thoughts 3-4 times a day and had combat-related nightmares 
every night.  

During his July 1999 Travel Board hearing, the veteran 
testified that his wife's death several years before had 
exacerbated his PTSD symptoms.  Since her death he 
experienced more nightmares and was awakened from them every 
night.  He feared being in a crowd and lived in a small town.  
His wife's poodle was his only companion.  He was on 
medication to help him sleep and for his depression.  He 
drank alcohol to help with his stress.  He admitted to 
frequent mood swings, but denied any altercations with his 
fellow employees.  He had been employed at the time of the 
hearing for 18 months.  The veteran's employer and friend, a 
fellow veteran, also testified on the veteran's behalf.  He 
testified that he had witnessed the veteran isolate himself 
during tribal meetings.  He described the veteran as a loner 
who had "tantrums" over minor issues.  As the veteran's 
employer, his friend testified that many accommodations had 
been made for the veteran and that he was late for work on 
several occasions because of the pain in his leg.  His friend 
further testified that the veteran had been a community 
leader while his wife was alive, but that now he lived in a 
one-room cabin.

Regarding his residuals of a left tibial/fibular fracture, 
the veteran testified that he had constantly worn a full leg 
brace for the past 5-6 years.  He was able to walk a 1/2 block 
without the brace.  He also sometimes used a cane.  He 
described throbbing left ankle pain that became very severe 
and ankle instability.  He had difficulty walking on uneven 
ground.  He further testified that he had problems sleeping 
because of leg pain and often had swelling around his ankle.  
The veteran would elevate his left leg after work.  He also 
felt that he had a lot of looseness in his ankle and had 
recently been told that he had arthritis.  He was able to 
stand on his left ankle for 5 minutes at a time before 
becoming uncomfortable.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

PTSD

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code (Code) 9411.  During the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  See 
38 U.S.C.A. § 5110(g)(West 1991), VAOPGCPREC 03-00.  Thus, in 
this case, only the previous version of the rating criteria 
may be applied through November 6, 1996.  As of November 7, 
1996, the Board will apply whichever version of the rating 
criteria is more favorable to the veteran.  The Board notes 
that the RO has provided the veteran with the old and revised 
versions of the regulations regarding psychiatric disability.  

Under the regulations applicable prior to November 7, 1996, a 
30 percent rating was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms resulted in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  "Definite," as used 
here, should be construed to mean distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large.  VAOGCPREC 9-93 (O.G.C. Prec. 9-93).  A 50 
percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.  A 
70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
30 percent for PTSD under the rating criteria for mental 
disorders prior to November 7, 1996.  Although the veteran 
complained of irritability, flashbacks, nightmares, 
hypervigilance, sleep disturbance and social isolation, the 
October 1996 VA examiner indicated that his subjective 
distress was not clearly related to his PTSD symptoms and 
further opined that his PTSD was quite mild.  Moreover, the 
veteran reported that he had close relationships with his 
wife, children and a cousin, as well as several friends he 
talked to about Vietnam.  Therefore, the Board does not find 
that the social and industrial impairment resulting from PTSD 
is more appropriately characterized as considerable under the 
previous rating criteria.  38 C.F.R. §§ 4.7, 4.132 (in effect 
prior to November 7, 1996).

The Board finds that the evidence does support entitlement to 
a 50 percent evaluation for PTSD under the revised version of 
the rating criteria.  Subsequent to November 7, 1996, the 
veteran's treatment records indicate that he has suffered 
significant depression after the death of his wife in January 
1997 and several close veteran friends at later dates.  These 
subsequent treatment records show that the his PTSD is 
manifested by chronic depression, social isolation, daily 
intrusive thoughts and nightmares every night.  Although the 
veteran is currently employed, his employer testified at his 
Travel Board hearing that accommodations had been made on his 
behalf.  However, the objective medical evidence does not 
indicate that the veteran's judgment or thinking has been 
impaired and there is no evidence of suicidal ideation, 
obsessional rituals or speech that is illogical, obscure or 
irrelevant.  The evidence of record does not show severely 
impaired impulse control or neglect of personal appearance 
and hygiene.  Considering the whole disability picture, the 
Board finds that the criteria for a 50 percent rating under 
both versions of the rating schedule most accurately reflect 
the veteran's level of impairment since November 7, 1996.  38 
C.F.R. § 4.7.

Left Ankle

The veteran's residuals of a left tibial and fibular fracture 
are evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Malunion of the tibia and 
fibula with marked knee or ankle disability warrants a 30 
percent evaluation.  A 40 percent rating is warranted for 
nonunion of the tibia and fibula, with loose motion requiring 
a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

There are other diagnostic codes for evaluating the left 
ankle that provide ratings greater than 30 percent.  However, 
there is no evidence of ankylosis of the left ankle, 
Diagnostic Code 5271 or significant shortening of the lower 
extremity, Diagnostic Code 5275.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

After careful consideration of the veteran's contentions and 
the medical evidence of record, the Board is unable to find 
that an increased evaluation is warranted for the veteran's 
left ankle disability.  Although the April 1997 progress note 
indicates that the veteran was issued a cast for his left 
ankle for "support," the most recent VA examination shows 
that there was no evident laxity in the joint.  Moreover, the 
1996 X-ray shows healed fractures of the distal shaft of the 
left fibula and distal aspect of the left tibia without any 
reference to malunion or nonunion.  Therefore, without 
evidence of nonunion of the tibia and fibula and without 
evidence of laxity, an increased evaluation is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, there 
is no medical evidence of weakness, instability, excess 
fatigability, or incoordination.  Further, although painful 
motion has been noted in the most recent VA examination, the 
Board finds that this is contemplated in the current 
evaluation for marked ankle disability.

In conclusion, the Board finds that the veteran's PTSD and 
left ankle disability are not so unusual or exceptional as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's PTSD and left ankle disability 
have not necessitated frequent periods of hospitalization and 
there is no objective evidence that they resulted in marked 
interference with his employment.  


ORDER

An evaluation in excess of 30 percent for PTSD for the period 
prior to November 7, 1996, is denied.

A 50 percent evaluation for PTSD is granted for the period 
from November 7, 1996, subject to the criteria governing the 
payment of monetary benefits.

An evaluation in excess of 30 percent for residuals of a 
fracture of the left tibia and fibula is denied.


		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 14 -


- 1 -


